Citation Nr: 0518187	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-08 754A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




REMAND

The veteran served on active duty from March 1970 to January 
1972 and from September 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a nervous 
disorder.  By a December 2002 decision, the Board reopened 
the veteran's claim of service connection for a psychiatric 
disorder, to include PTSD.  That same month, the Board sent 
the veteran's case to its Evidence Development Unit, to 
undertake development specific to the underlying claim.  

In December 2003, the Board remanded the case to the RO, in 
part, for the accomplishment of a VA psychiatric examination 
of the veteran.  In the remand directives, the examiner was 
requested to provide a medical opinion as to whether the 
veteran had a psychiatric disability, including whether he 
had PTSD as the result of service, and whether there was any 
manifestation of an acquired psychiatric disability during 
service or whether any current psychiatric disability had its 
onset in service.  However, a review of the claims file 
reveals that the RO did not schedule the veteran for a VA 
psychiatric examination as requested by the Board in its 
December 2003 remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, given the guidance 
of the Court in Stegall, the case must again be remanded to 
accomplish these directives.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a psychiatrist.  The claims file, to 
include a copy of this remand must be 
sent to the examiner for review.  The 
examiner should review the claims file 
prior to the examination.  Based on the 
information obtained as a result of the 
examination, along with a review of the 
claims file, the examiner should provide 
a medical opinion as to whether the 
veteran has a psychiatric disability, 
including whether he has PTSD as the 
result of service, specifically involving 
funeral/burial duties or as a result of 
guard duty at a missile compound at an 
Air Force base in Greece.  (The veteran 
also claims to have felt terrorized by 
the local Greek population.)

Psychological testing conducted with a 
view toward determining whether the 
veteran experiences PTSD should be 
conducted.  If a diagnosis of PTSD is 
made, the examiner should specify the 
stressor(s) that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.  A complete 
rationale for all opinions expressed must 
be provided, including an explanation for 
earlier diagnoses of PTSD, such as those 
made by a VA nurse practitioner in 
September 2004 and March 2005. 

As for psychiatric disability other than 
PTSD, the examiner should provide an 
opinion as to the medical probabilities 
that each such diagnosed disability is 
traceable to the veteran's active 
military service, or events coincident 
therewith, such as the stressful 
experiences identified by the veteran.

2.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disability.  If any benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

